Exhibit 3.2 AMENDED AND RESTATED BY-LAWS OF ARRHYTHMIA RESEARCH TECHNOLOGY, INC. December 14, 2007 ARTICLE I OFFICES 1.Principal office.The principal office of the Corporation in the State of Delaware shall be in the City of Wilmington, County of New Castle. 2.Other offices.The Corporation may also establish offices in other places, both within and without the State of Delaware, as the Board of Directors may from time to time determine, or the business of the Corporation may require. ARTICLE II STOCKHOLDERS 1.Annual and Special Meetings. A.The annual meeting of the stockholders of the Corporation shall be held on such date in each year and at such time and place as may be determined by the Board of Directors, for the purpose of electing Directors and for the transaction of such other proper business as may come before the meeting.Should the stockholders fail to elect Directors on the day designated for their annual meeting or before an adjournment thereof, the Board of Directors shall call a special meeting of the stockholders as soon thereafter as practical. B.Special meetings of the stockholders of the Corporation may be called by the Board of Directors or by the Chairman to be held on such date as the Board of Directors or the Chairman shall determine. 2.Advance notice for business. A.Proposed business. At an annual meeting of the stockholders, only such business shall be conducted as shall have been properly brought before the meeting.To be properly brought before an annual meeting, business must be (i) specified in the notice of the meeting (or any supplement thereto) given by or at the direction of the Board of Directors, (ii) otherwise brought before the meeting by or at the direction of the Board of Directors or (iii) brought before the meeting by a stockholder in accordance with the procedure set forth below.For business (other than nominations) to be properly brought before an annual meeting by a stockholder, the stockholder must be a stockholder of record on the date of giving written notice and on the record date for the determination of stockholders entitled to vote at such annual meeting and provided timely notice in accordance with this Section 2. B.Timely notice.In addition to any other applicable requirements, for business proposed by a stockholder, the stockholder must have given written notice thereof, either by personal delivery or by United States mail, postage prepaid, to the Secretary of the Corporation, not later than 90 days nor earlier than the 120th day prior to the anniversary of the previous year’s annual meeting; provided, however, that in the event that no annual meeting was held in the previous year or the annual meeting is scheduled to be held on a date more than thirty (30) days prior to or delayed by more than sixty (60) days after such anniversary date, notice by the stockholder in order to be timely must be so received not later than the later of the close of business ninety (90) days prior to the annual meeting or the tenth (10th) day following the day on which such notice of the date of the annual meeting was mailed or such public disclosure of the date of the annual meeting was made, which may include any public filing by the Corporation with the Securities and Exchange Commission of the date of the annual meeting.Notwithstanding the above, for purposes of determining whether a stockholder’s notice shall have been received in a timely manner for the annual meeting of stockholders in 2008, to be timely, a stockholder’s notice must have been received not later than the close of business on January 5, 2008.The public announcement of an adjournment of an annual meeting shall not commence a new time period for the giving of a stockholder’s notice as described in this Section 2. 1 C.Form of notice.Any such notice with respect to any business (other than nominations) shall set forth as to each matter the stockholder proposes to bring before the annual meeting (a) a brief description of the business desired to be brought before the meeting and the reasons for conducting such business at the meeting, the text of the proposal or business (including the text of any resolutions proposed for consideration and in the event that such business includes a proposal to amend either the Certificate of Incorporation or By-laws of the Corporation, the language of the proposed amendment, and the reasons for conducting such business at the annual meeting; (b) the name and address of the stockholder proposing such business and the name and record address of the beneficial owner, if any, on whose behalf the proposal is made; (c) the class or series and number of shares of capital stock of the Corporation that are owned beneficially and of record by such stockholder and by the beneficial owner, if any, on whose behalf the proposal is made; (d) a description of all arrangements or understandings between such stockholder and any other person or persons (including their names) in connection with the proposal of such business by such stockholder and any material interest of any stockholder in such business; and (e) a representation that the stockholder is a holder of record of stock of the Corporation entitled to vote at such meeting and intends to appear in person or by proxy at the meeting to propose such business.No business shall be conducted at an annual meeting except in accordance with this paragraph, and the chairman of any annual meeting of stockholders may refuse to permit any business to be brought before such annual meeting without compliance with the foregoing procedures. D.Other requirements. In addition to the provisions of this Section 2, a stockholder shall also comply with all applicable requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and regulations thereunder with respect to the matters set forth herein. 3.Place of meetings.The Board of Directors may designate a place, either within or without the state of Delaware, as the place of meeting for the annual meeting or for a special meeting called by the Board of Directors, provided that the Board may in its sole discretion determine that the meeting shall not be held at any place, but may instead be held solely by means of remote communication.If authorized by the Board of Directors in its sole discretion, and subject to such guidelines and procedures as the Board of Directors may adopt, stockholders and proxy holders not physically present at a meeting of stockholders may, by means of remote communication (i) participate in a meeting of stockholders; and (ii) be deemed present in person and vote at a meeting of stockholders, whether such meeting is to be held at a designated place or solely by means of remote communication, provided that (A) the Corporation shall implement reasonable measures to verify that each person deemed present and permitted to vote at a meeting by means of remote communication is a stockholder or proxy holder, (B) the Corporation shall implement reasonable measures to provide such stockholders and proxy holders a reasonable opportunity to participate in the meeting and to vote on matters submitted to the stockholders, including an opportunity to read or hear the proceedings of the meeting substantially concurrently with such proceedings, and (C) if any stockholder or proxy holder votes or takes other action at the meeting by means of remote communication, a record of such votes or other action shall be maintained by the Corporation. 4.Notice of meetings.The Corporation’s Secretary shall deliver to each stockholder of record entitled to vote at a meeting, not less than ten nor more than sixty days before the meeting date, notice, stating the place, day, and hour of the meeting, the means of remote communications, if any, by which stockholders and proxy holders may be deemed present in person and vote at such meeting, and, in the case of a special meeting, the purpose or purposes of the meeting. 2 5.Record dates. A.Meetings. In order that the Corporation may determine the stockholders entitled to notice of or to vote at any meeting of stockholders or any adjournment thereof, the Board may fix a record date, which shall not precede the date upon which the resolution fixing the record date is adopted by the Board, and which record date shall not be more than 60 nor less than 10days before the date of such meeting. If no record date is fixed by the Board, the record date for determining stockholders entitled to notice of or to vote at a meeting of stockholders shall be at the close of business on the business day next preceding the day on which notice is given, or, if notice is waived, at the close of business on the business day next preceding the day on which the meeting is held. A determination of stockholders of record entitled to notice of or to vote at a meeting of stockholders shall apply to any adjournment of the meeting; provided, however, that the Board may fix a new record date for the adjourned meeting. B. Dividends. In order that the Corporation may determine the stockholders entitled to receive payment of any dividend or other distribution or allotment of any rights or the stockholders entitled to exercise any rights in respect of any change, conversion or exchange of stock, or for the purpose of any other lawful action, the Board may fix a record date, which record date shall not precede the date upon which the resolution fixing the record date is adopted, and which record date shall be not more than 60days prior to such action. If no record date is fixed, the record date for determining stockholders for any such purpose shall be at the close of business on the day on which the Board adopts the resolution relating thereto. 6.List of stockholders.Prior to every meeting of stockholders, the Secretary shall prepare a complete list of stockholders entitled to vote at the meeting, arranged in alphabetical order, with the address of each and the number of voting shares held by each.Any stockholder may examine this list at the Corporation’s principal office during the ten days immediately preceding the meeting for any purpose germane to the meeting.This list shall be produced and kept at the place of the meeting during the whole time thereof, and subject to inspection by any stockholder present. 7.Business.The Chairman shall preside at the stockholders’ meeting, confine the business to the objects stated in the call, and, when in order, approve all minutes prepared by the Secretary.The Chairman may specify a manual or other authority of parliamentary procedure as a guide for conducting the meeting; provided, that once a manual is selected, that manual shall control for all meetings.The Chairman may rely upon the interpretations of corporate counsel in matters of parliamentary law. 8.Quorum.The holders of a majority of the shares of the stock issued and outstanding and entitled to vote thereat, present or represented by proxy, shall be requisite for and shall constitute a quorum at all stockholders’ meetings for the transaction of business, except as otherwise provided by statute, by the Certificate of Incorporation, or by these By-laws.If less than a majority of the outstanding shares are represented at a meeting, however, a majority of the shares so represented may adjourn the meeting, from time to time without notice other than by announcement at the meeting, until a quorum shall be present or represented.At such adjourned meeting, where a quorum shall be present or represented, all business may be transacted which might have been transacted at the meeting originally called. 9.Vote.When a quorum is present at a meeting, the vote of the holders of a majority of the stock having voting power present or represented by proxy shall decide questions brought before the meeting, unless the question is one which, by express provisions of the Delaware Statutes, the Certificate of Incorporation or by these By-laws, a different vote is required, in which case such express provision shall govern and control the decision of the question. 10.Proxy.At all stockholders’ meetings, each stockholder having the right to vote shall be entitled to vote in person, by remote communication, if applicable, or by proxy granted in accordance with Delaware law, appointed by a written instrument subscribed by the stockholder and bearing a date not more than three (3) years prior to the meeting, unless the instrument specifically provides for a longer period. 3 11.Written consents.Unless otherwise restricted by the Certificate of Incorporation or these By-laws, any action required to be taken at any annual or special meeting of stockholders, or any action which may be taken at any annual or special meeting of such stockholders, may be taken without a meeting, without prior notice and without a vote, if a consent in writing, setting forth the action so taken, shall be signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted, and shall be delivered to the Corporation by delivery to its registered office in the State of Delaware, its principal place of business, or an officer or agent of the Corporation having custody of the book in which proceedings of meeting of stockholders are recorded. Delivery made to the Corporation’s registered office shall be by hand or by certified or registered mail, return receipt requested. ARTICLE III DIRECTORS 1.General.The business, affairs and property of the Corporation shall be managed and controlled by a Board of Directors, which, except as otherwise provided by law or the Certificate of Incorporation, shall exercise all the powers of the Corporation.The number, qualifications, term of office, manner of election, time and place of meeting, compensation and powers and duties of the Directors of the Corporation shall be fixed from time to time by or pursuant to these By-laws. 2.Number and Classification of Directors. A.Number.The number of directors which shall constitute the Board of Directors shall be fixed from time to time by a vote of a majority of the Board of Directors. B.Classification. The Directors shall be classified with respect to the time for which they shall severally hold office, by dividing them into three classes, as nearly equal in number as possible.Each class shall be elected at the annual meeting of stockholders for terms which will expire as follows:Class I directors shall be elected for a term expiring at the annual meeting of stockholders to be held in 2008, Class II directors shall be elected for a term expiring at the annual meeting of stockholders to be held in 2009; and Class III directors shall be elected for a term expiring at the annual meeting of stockholders to be held in 2010. C.Other matters. At each annual meeting of stockholders, successors to the class of directors whose term just expired shall be elected to serve for a term expiring at the annual meeting of stockholders held in the third year following the year of their election and until their successors shall have been elected and qualified.The Board of Directors shall increase or decrease the number of directors in one or more classes as may be appropriate whenever it increases or decreases the number of directors in order to ensure that those classes remain as nearly equal in number as possible.No decrease in the number of directors constituting the Board of Directors shall shorten the term of any incumbent director. 3.Advance notice for nomination of Directors. A.Nominations. Only persons who are nominated in accordance with the following procedures shall be eligible for election as Directors of the Corporation, except as may be otherwise provided by the terms of one or more series of preferred stock with respect to the rights of holders of one or more series of preferred stock to elect directors.Nominations of persons for election to the Board of Directors at any annual meeting of stockholders or at any special meeting of stockholders called for the purpose of electing directors as set forth in the Corporation’s notice of such special meeting, may be made (i) by or at the direction of the Board or (ii) by any stockholder of the Corporation (x) who is a stockholder of record on the date of the giving of the notice provided for in this Section 3 and on the record date for the determination of stockholders entitled to vote at such meeting and (y) who complies with the notice procedures set forth in this Section 3. 4 B.Timely notice. In addition to any other applicable requirements, for a nomination to be made by a stockholder, such stockholder must have given timely notice thereof in proper written form to the Secretary of the Corporation.For nominations by a stockholder to be properly brought before an annual meeting, the stockholder must have given written notice thereof, either by personal delivery or by United States mail, postage prepaid, to the Secretary of the Corporation, not later than 90 days nor earlier than the 120th day prior to the anniversary of the previous year’s annual meeting; provided, however, that in the event that no annual meeting was held in the previous year or the annual meeting is scheduled to be held on a date more than thirty (30) days prior to or delayed by more than sixty (60) days after such anniversary date, notice by the stockholder in order to be timely must be so received not later than the later of the close of business ninety (90) days prior to the annual meeting or the tenth (10th) day following the day on which such notice of the date of the annual meeting was mailed or such public disclosure of the date of the annual meeting was made, which may include any public filing by the Corporation with the Securities and Exchange Commission, of the date of the annual meeting.For nominations by a stockholder to be properly brought before a special meeting of stockholders called for the purpose of electing directors, the stockholder must have given written notice thereof, either by personal delivery or by United States mail, postage prepaid, not later than the close of business on the 10th day following the day on which public announcement of the date of the special meeting is first made by the Corporation. Notwithstanding the above, for purposes of determining whether a stockholder’s notice shall have been received in a timely manner for the annual meeting of stockholders in 2008, to be timely, a stockholder’s notice must have been received not later than the close of business on January 5, 2008.The public announcement of an adjournment of an annual or special meeting shall not commence a new time period for the giving of a stockholder’s notice as described in this Section 3. C.Form of notice. To be in proper written form, a stockholder’s notice to the Secretary must set forth (a) the name and address of the stockholder who intends to make the nomination and of each person to be nominated; (b) a representation that the stockholder is a holder of record of stock of the Corporation entitled to vote at such meeting and intends to appear in person or by proxy at the meeting to nominate the person or persons specified in the notice as directors; (c) a description of all arrangements or understandings between the stockholder and each proposed nominee and any other person or persons (naming such person or persons) pursuant to which the nomination or nominations are to be made by the stockholder; (d) such other information regarding each nominee proposed by such stockholder as would be required to be included in a proxy statement filed pursuant to the proxy rules of the Securities and Exchange Commission were such nominee to be nominated by the Board of Directors; and (e) consent of each proposed nominee to serve as a director of the Corporation if so elected.In addition to the provisions of this Section 3, a stockholder shall also comply with all of the applicable requirements of the Exchange Act and the rules and regulations thereunder with respect to the matters set forth herein. D.Consideration of nomination. If the Board of Directors or the chairman of the meeting of stockholders determines that any nomination was not made in accordance with the provisions of this Section 3, then such nomination shall not be considered at the meeting in question.Notwithstanding the foregoing provisions of this Section 3, if the stockholder does not appear at the meeting of stockholders of the Corporation to present the nomination, such nomination shall be disregarded, notwithstanding that proxies in respect of such nomination may have been received by the Corporation. 4.Removal.Except as the law may otherwise provide, the stockholders shall not remove any director from office without cause prior to the expiration of his term of office unless holders of at least sixty-six and two-thirds percent (66-2/3%) of the shares of capital stock of the Corporation entitled to vote thereon, vote to remove the director from office. 5 5.Vacancy.In case of any vacancy in any class of directors through death, resignation, disqualification, removal, increase in the number of directors or other cause, the remaining directors, through less than a quorum, by affirmative vote of a majority thereof or by a sole remaining director, may fill such vacancy by the election of a director to hold office for the remainder of the full term of the class of directors in which the new directorship was created or the vacancy occurred and until the election and qualification of his successor. 6.Meetings of the Board of Directors. A.Place.Directors may hold their meetings, both regular and special, either within or without the State of Delaware. B.Annual meeting.The Board of Directors shall meet as soon as practicable after the adjournment of each annual stockholders meeting at the time and place designated by the Board of Directors and publicized among all directors, either orally or in writing, by telephone, including a voice-messaging system or other system designed to record and communicate messages, facsimile, telegraph or telex, or by electronic mail or other electronic means.No notice of such meeting shall be necessary to the Directors in order to legally constitute the meeting provided a quorum shall be present; or, the Directors may meet in such place and at such time as shall be fixed by written consent of all Directors. C.Regular meetings.Regular meetings of the Board of Directors may be held, without notice, at such time and place as shall be, from time to time, determined by the Board of Directors. D.Special meetings.Special meetings of the Board of Directors may be called by the Chairman of the Board, the President or a majority of the Directors orally or in writing, by telephone, including a voice messaging system or other system or technology designed to record and communicate messages, facsimile, telegraph or telex, or by electronic mail or other electronic means, during normal business hours at least 24 hours before the date and time of the meeting, or sent in writing to each director by first class mail, charges prepaid, at least two days before the date of the meeting. E.Quorum.At all meetings of the Board of Directors, a majority of Directors shall constitute a quorum for transaction of business, except as otherwise provided by statute or in the Certificate of Incorporation.If less than a majority is present at a meeting, a majority of Directors present may adjourn the meeting without further notice until a majority is present. F.Vote.The affirmative vote of a majority of Directors shall be required for action of the Board of Directors. G.Deliberations.The Chairman of the Board shall conduct meetings of the Board of Directors, may designate a parliamentary manual or authority as a guide and may rely upon the parliamentary interpretations of corporate counsel.Upon request of a Director, the Chairman may exclude from the meeting all persons other than Directors, stockholders, the Corporation’s Secretary and corporate counsel. H.Compensation.By resolution of the Board of Directors, the Directors may receive reimbursement for their expenses, if any, for attendance at each regular or special meeting of the Board of Directors or any committee thereof and may receive compensation for their services as may be approved by the Board of Directors, including, if so approved, a regular sum fixed by the Board of Directors for attendance at each meeting of the Board of Directors or committee. I.Written consent.Unless otherwise restricted by the Certificate of Incorporation or these By-laws, action required or permitted to be taken at meetings of the Board of Directors or of committees of the Board of Directors may be taken without a meeting, if all members of the Board of Directors or a committee thereof, as the case may be, consent thereto in writing or by electronic transmission and the writing or writings or electronic transmission or transmissions are filed with the minutes of proceedings of the Board of Directors or committee. 6 J.Meetings by telephone or other electronic communications equipment.The members of the Board of Directors, or any committee thereof, may participate in and hold a meeting by means of a conference telephone or similar communications equipment provided that all persons participating in the meeting can hear and communicate with each other.Participation by a person in the above manner shall constitute presence in person at the meeting, except where a person participates in the meeting for the express purpose of objecting to the transaction of any business on the ground that the meeting is not lawfully called or convened. 7.Committees of Directors. A.Designation.The Board of Directors may, by resolution passed by a majority of the entire Board of Directors, designate one or more committees, each committee to consist of two or more Directors, which, to the extent provided in the resolution, shall have and may exercise the powers of the Board of Directors in managing the corporate business and affairs, and may have power to authorize the seal of the Corporation to be fixed to all papers which may require it.The committee or committees shall have such name or names as may be determined from time to time by resolution adopted by the Board of Directors. B.Minutes.The committees shall keep regular minutes of their proceedings and report same to the Board of Directors when required. ARTICLE IV NOTICE 1.Method. A.
